                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.
                                                         Case No.: 4:19-CR-00027-CDL-MSH-1
 TYRONE D. JOHNSON



                            ORDER ON MOTION FOR CONTINUANCE

        Defendant Tyrone Johnson has moved the Court to continue the pre-trial hearing of his

case, presently scheduled for August 5, 2019 for a period of two weeks.           The Government does

not oppose this motion.      Defendant was arraigned on June 26, 2019, and is currently in custody.

Additional time is needed for the discovery review of over 750 telephone calls, potential

investigation and discussions between defense counsel and the government regarding a possible

disposition of this case.    The Court finds that it is in the interests of justice to allow the parties to

complete discovery their review, potential investigation and to further explore a possible

disposition of this case and that these interests outweigh the interest of Defendant and the public

in a speedy trial.    Failure to grant a continuance would deny counsel reasonable time for effective

preparation and could result in a miscarriage of justice. Accordingly, Defendant’s Motion for

Continuance [Doc. 21] is GRANTED, and it is hereby ordered that this case shall be continued.

The pre-trial hearing shall be held on August 20, 2019 at 2:00PM.          The delay occasioned by this

continuance shall be deemed excludable pursuant to the provisions of the Speedy Trial Act,

18 U.S.C. Section 3161.

                            It is SO ORDERED, this 26th day of July, 2019.


                                                 s/Clay D. Land
                                                 HONORABLE CLAY D. LAND
                                                 CHIEF UNITED STATES DISTRICT JUDGE
